 



Exhibit 10.6

EXECUTIVE SEVERANCE AGREEMENT

     THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) is entered into by and
between U S LIQUIDS INC. (the “Company”) and WILLIAM M. DEARMAN (the
“Employee”), dated as of the 31st day of December, 2002.

     WHEREAS, The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the full attention and continued dedication of the
Employee; and

     WHEREAS, the Board believes that it can accomplish that objective by
providing the Employee with compensation arrangements upon a termination of his
employment with the Company under certain circumstances, or upon the occurrence
of certain other events, which provide the Employee with individual financial
security and which are competitive with those of other corporations.

     NOW, THEREFORE, it is hereby agreed as follows:



  1.   CERTAIN DEFINITIONS.



  (a)   The “Effective Date” shall be August 28, 2002.     (b)   A “Change of
Control” shall mean:



      (i) The acquisition by any person, entity or “group”, within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act), of 30% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, that any such acquisition which occurs as part of
a financing or refinancing of the Company or a public or private offering of the
Company’s stock by the Company, which, in any case, is approved by the Incumbent
Board, shall not be a “change of control”; or         (ii) Individuals who, as
of the date hereof, constitute the Board (as of the date hereof the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided, however, that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial

 



--------------------------------------------------------------------------------



 





      assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or         (iii) Approval by
the shareholders of the Company of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or a
liquidation or dissolution of the Company or the sale of all or substantially
all of the assets of the Company.



      (c) The “Employment Period” means the period during which Employee is
employed by Employer.       (d) A “liquidation of the Company” shall mean that
all or substantially all of the assets or business of the Company are or are
intended to be sold in one or more, or a series of, sales, that any remaining
assets are or are intended to be converted to cash with the intention that the
debts and obligations of the Company be paid, that the Company cease conducting
business, that the corporate entity be dissolved and that any remaining cash be
distributed to the Company’s shareholders.



  2.   “AT WILL” EMPLOYMENT. The Employee understands and hereby acknowledges
and agrees that his employment with the Company is “at will” and can be
terminated by either the Company or the Employee at any time for any reason or
for no reason.     3.   TERMINATION OF EMPLOYMENT.



      (a) Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death during the Employment Period. If the
Company determines in good faith that Disability of the Employee has occurred
during the Employment Period (pursuant to the definition of “Disability” set
forth below), it may give to the Employee written notice of its intention to
terminate the Employee’s employment. In such event, the Employee’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Employee (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Employee shall not have returned to
full-time performance of the Employee’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Employee from the Employee’s duties
with the Company on a full-time basis for 180 calendar days as a result of
incapacity due to mental

2



--------------------------------------------------------------------------------



 





      or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representatives (such agreement as to acceptability not
to be withheld unreasonably).         (b) Cause. The Company may terminate the
Employee’s employment during the Employment Period for “Cause.” For purposes of
this Agreement, “Cause” means (i) an act or acts of personal dishonesty taken by
the Employee and intended to result in personal enrichment of the Employee at
the expense of the Company, (ii) repeated material breaches by the Employee of
the Employee’s duties and obligations to the Company (other than as a result of
incapacity due to physical or mental illness) which are demonstrably willful and
deliberate on the Employee’s part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company specifying the
nature of such breach or (iii) the conviction of the Employee of a felony. For
purposes of subsection (ii), Employee’s service on corporate, civic or
charitable boards or committees, delivering lectures or fulfilling speaking
engagements, teaching at educational institutions or managing personal
investments shall not constitute a material breach so long as such activities do
not unduly interfere with the performance of Employee’s responsibilities; and
the continued conduct of any such activities (or the conduct of activities
similar in nature and scope thereto) as were conducted by Employee prior to the
Effective Date shall not constitute undue interference.         (c) Good Reason.
The Employee’s employment may be terminated by the Employee during the
Employment Period for Good Reason. For purposes of this Agreement, “Good Reason”
means:



      (i) The assignment to the Employee of any duties or responsibilities that
are inconsistent in any respect with the Employee’s position (including status,
offices, titles, authority and reporting requirements), or any other action by
the Company or any affiliate which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee;         (ii) the Company’s requiring the Employee to be based at any
office or location other than the Company’s headquarters office in Houston,
Texas, except for travel reasonably required in the performance of the
Employee’s responsibilities;         (iii) any reduction in the amount of the
Employee’s then annual base compensation (“Annual Base Salary”), which, on the
date hereof, is $240,000.00 per annum; any failure of the Company to pay the
full amount (less applicable deductions) of any two consecutive installments of
the Annual Base Salary when such installment becomes due (for

3



--------------------------------------------------------------------------------



 





      purposes hereof an installment is the portion of the Annual Base Salary
payable on the Company’s regular payroll date); or any circumstance where the
full amount (less applicable deductions) of an installment of the Annual Base
Salary is not paid to Employee and other key employees of the Company do not
likewise receive the same percentage less than the full amount of the same
installment of their annual base salary;         (iv) the refusal by the Company
to include Employee as a participant in incentive, savings, stock option,
retirement, welfare benefit and similar plans, practices or policies generally
applicable to other key employees of the Company or the imposition by the
Company of levels of entitlement and eligibility requirements under such plans,
practices or policies that are not commensurate with those of other key
employees of the Company; to provide other benefits (including, without
limitation, health, life and disability insurance and vacation or paid time off)
that are generally available to other key employees of the Company or to
promptly reimburse Employee for travel, entertainment and business expenses in
accordance with the Company’s established reimbursement policies;         (v)
the failure or neglect by the Company to obtain and maintain Director’s and
Officer’s Liability insurance policies at coverage levels reasonably adequate
(as determined by the Company’s insurance consultants) to protect the Company’s
officers and directors from the usual and customary risks covered by such
policies, taking into account the nature of the Company’s business and the
reporting and disclosure requirements and obligations, and liabilities
associated therewith, of a public company;         (vi) the occurrence of a
Change of Control; or         (vii) the failure of the Company to comply with
and satisfy Section 7(c) of this Agreement.       (viii) the knowing or
intentional commission of any criminal act under federal or state law by any
director or the Chief Executive Officer, Chief Financial Officer, President,
Chief Operating Officer, Chief Accounting Officer, Controller, Treasurer or
General Counsel of the Company while acting on behalf of the Company in his or
her official capacity and within the scope of his or her duties, including any
criminal act under the Sarbanes-Oxley Act of 2002 or under federal securities
law; provided, however, that “Good Reason” shall not exist if Employee
participated in such criminal act or was aware of its commission or intended
commission and did not take reasonable steps to prevent or report it.

4



--------------------------------------------------------------------------------



 





      For purposes of this Section 3.(c), the term “affiliate” shall include any
company which controls, is controlled by, or is under common control with the
Company.       (d) Notice of Termination. Any termination by the Company for
Cause or by the Employee for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 8. (b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provisions so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty
(30) days after the giving of such notice). The failure by the Employee or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Employee or the Company hereunder or preclude the Employee or the Company
from asserting such fact or circumstance in enforcing the Employee’s or the
Company’s rights hereunder.         (e) Date of Termination. “Date of
Termination” means the date of receipt of the Notice of Termination or any later
date specified therein, as the case may be; provided, however, that (i) if the
Employee’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Employee of such termination, and (ii) if the Employee’s employment
is terminated by reason of death or Disability, the Date shall be the date of
death of the Employee or the Disability Effective Date, as the case may be.



  4.   OBLIGATIONS OF THE COMPANY UPON TERMINATION.



      (a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Employee’s employment other
than for Cause, Disability or death or if the Employee shall terminate his
employment for Good Reason:



    (i) The Company shall pay to the Employee in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:



    (A) to the extent not theretofore paid, the Employee’s Annual Base Salary
through the Date of Termination; and       (B) the product of (x) the annual
cash bonus (“Annual Bonus”) paid to the Employee for the last full fiscal year
(if any) ending during the Employment Period or, if higher, the Annual Bonus

5



--------------------------------------------------------------------------------



 





      paid to the Employee for the last fiscal year prior to the date that a
Change of Control occurred (as applicable, the “Recent Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365;
provided, however, the Company shall be obligated to make the foregoing payment
ONLY if on the Date of Termination the Employee has satisfied all of the
eligibility requirements for the award of a bonus under the Company’s then
current Incentive Bonus Plan (other than any requirement that the participant be
employed by the Company on the date of such award, grant or other
determination); and       (C) if the Employee has deferred any compensation, all
amounts previously deferred (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company (the sum of the amounts in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and       (D) the product
of (x) 1.00 and (y) the Annual Base Salary on the Date of Termination; and      
(E) all amounts in Employee’s retirement plan accounts which will become fully
vested upon the Date of Termination notwithstanding the existing vesting
schedule; provided, however, that Employer’s 401k plan shall not be considered a
retirement plan for this purpose.



    (ii) For one year from the Date of Termination (the “Benefit Continuation
Period”), the Company shall continue to provide medical and dental insurance and
life insurance benefits to the Employee and/or the Employee’s family at the same
level (and at the same cost to the Employee) as were being provided to the
Employee on the day prior to the day on which the Notice of Termination was
given. For purposes hereof, the Employee shall be considered to have remained
employed until the end of the Benefit Continuation Period and to have retired on
the last day of such period. If the terms of any benefit plan referred to in
this section do not permit continued participation by the Employee, then the
Company will arrange for other coverage, providing substantially similar
benefits, at the same cost to the Employee; and       (iii) All options and
similar awards granted to the Employee by the Company shall immediately vest
notwithstanding any vesting schedule in any option or award agreement.

6



--------------------------------------------------------------------------------



 





      (b) Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the Employment Period, this Agreement shall terminate
and the Company shall have no further obligations to the Employee’s legal
representatives under this Agreement, other than payment of the Accrued
Obligations. All such Accrued Obligations shall be paid to the Employee’s estate
or beneficiary, as applicable, in a lump sum in cash within thirty (30) days of
the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, Employee’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Company and its
subsidiaries to surviving families of employees of the Company and such
subsidiaries under such plans, programs, practices and policies relating to
family death benefits, if any, in effect at any time during the 90-day period
immediately preceding the date on which a Change of Control occurs or, if more
favorable to the Employee and/or the Employee’s family, as in effect on the date
of Employee’s death, with respect to other key employees of the Company.        
(c) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Employee, other than payment of all
Accrued Obligations. All such Accrued Obligations shall be paid to the Employee
in a lump sum in cash within 30 days of the Date of Termination. Anything in
this Agreement to the contrary notwithstanding, the Employee shall also be
entitled after the Disability Effective Date to receive disability benefits at
least equal to the most favorable of those provided by the Company and its
subsidiaries to disabled employees and/or their families under such plans,
programs, practices and policies relating to disability, if any, in accordance
with the most favorable plan, programs, practices and policies of the Company
and its subsidiaries in effect at any time during the 90-day period immediately
preceding the date on which a Change of Control occurs or on the Date of
Termination or, if more favorable to Employee and/or Employee’s family, as in
effect at any time thereafter, with respect to other key employees of the
Company.         (d) Cause; Other than for Good Reason. If the Employee’s
employment shall be terminated for Cause during the Employment Period, this
Agreement shall terminate without further obligations to the Employee other than
the obligation to pay to the Employee the Annual Base Salary through the Date of
Termination plus the amount of any compensation previously deferred by the
Employee (together with accrued interest thereon) in each case to the extent
theretofore unpaid. If the Employee terminates employment other than for Good
Reason, this Agreement shall terminate without further obligations to the
Employee, other than those obligations accrued or earned and vested (if
applicable) by the Employee through the Date of Termination, including for this
purpose, all Accrued Obligations. All such Accrued Obligations shall be paid to
the Employee in a lump sum in cash within 30 days of the Date of Termination.

7



--------------------------------------------------------------------------------



 





  5.   NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Employee, during the term of his employment with the Company, from
continuing or future participation in any benefit, bonus, incentive or other
plans, programs, policies or practices provided by the Company or any of its
subsidiaries and for which the Employee may qualify, nor shall anything herein
limit or otherwise affect such rights as the Employee may have under any stock
option or other agreements with the Company or any of its subsidiaries. Amounts
which are vested benefits or which the Employee is otherwise entitled to receive
under any plan, program, policy or practice of the Company or any of its
subsidiaries at or subsequent to the Date of Termination shall be payable in
accordance with such plan, program, policy or practice, except to the extent
otherwise specifically provided in this Agreement.



  6.   FULL SETTLEMENT; RESOLUTION OF DISPUTES.



      (a) The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder constitutes its
full and final obligation and liability to the Employee in the event of
termination of the Employee’s employment with the Company. The Company’s
obligation to make said payments shall not be affected by any set-off,
counterclaim, recoupment, right or action which the Company may have against the
Employee. In no event shall the Employee be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which the
Employee may incur as a result of any unsuccessful contest by the Company of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof, plus in each case interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code for
any period during which the Company is in default in its obligation to make any
payment hereunder.       (b) If there shall be any dispute between the Company
and the Employee (i) in the event of any termination of the Employee’s
employment by the Company, whether such termination was for Cause, or (ii) in
the event of any termination of employment by the Employee, whether Good Reason
existed, then, unless and until there is a final, nonappealable judgment by a
court of competent jurisdiction declaring that such termination was for Cause or
that the determination by the Employee of the existence of Good Reason was not
made in good faith, the Company shall pay all amounts, and provide all benefits,
to the Employee and/or the Employee’s family, as the case may be, that the
Company would be required to pay or provide pursuant to Section 6 as though such
termination were by the Company without Cause or by the Employee for Good
Reason; provided, however, that the Company shall not be required to pay any
disputed amounts pursuant to this paragraph except upon receipt of a written
undertaking by or on behalf of the Employee to repay all such amounts to which
the Employee is ultimately adjudged by such court not to be entitled,
accompanied by security for

8



--------------------------------------------------------------------------------



 





      the full and faithful performance of such undertaking in a form reasonably
acceptable to the Company.



  7.   SUCCESSORS.



  (a) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.    
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.     (c) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets.



  8.   MISCELLANEOUS.



    (a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto and their respective
successors and legal representatives.       (b) All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:



      If to the Employee:         Bill DeArman
43 East Stillforest
Houston, Texas 77024         If to the Company:         U S Liquids Inc.
411 N. Sam Houston Parkway E., Suite 400
Houston, Texas 77060
Attention: General Counsel

9



--------------------------------------------------------------------------------



 





      or to such other address as either party shall have furnished to the other
in writing in accordance herewith. Notice and communications shall be effective
when actually received by the addresses.         (c) The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.         (d)
The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.         (e) The Employee’s or the Company’s
failure to insist upon strict compliance with any provision hereof shall not be
deemed to be a waiver of such provision or any other provision hereof.        
(f) This Agreement and the Letter Agreement dated September 18, 2002 contain the
entire understanding of the Company and the Employee with respect to the subject
matter hereof.

     IN WITNESS WHEREOF, the Employee has hereunto set his hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf by its authorized
representative, all as of the date and year first above written.

             

--------------------------------------------------------------------------------

        WILLIAM M. DeARMAN                   U S LIQUIDS INC.               By:
       

--------------------------------------------------------------------------------

        Name: Gary J. Van Rooyan
Title: Senior Vice President & Corporate
Secretary    

10